      Case 2:19-cv-04951-GRB-SMG Document 46 Filed 03/19/20 Page 1 of 8 PageID #: 322




         Nicholas A. Brown
         Tel 415.655.1271
         Fax 415.520.5609
         brownn@gtlaw.com




         March 19, 2020

         VIA ECF

          The Honorable Margo K. Brodie                               The Honorable Gary R. Brown
          U.S. District Court, E.D. New York                          U.S. District Court, E.D. New York
          225 Cadman Plaza East                                       100 Federal Plaza
          Brooklyn, NY 11201                                          Central Islip, NY 11722-9014

          Magistrate Judge Steven L. Tiscione                         Magistrate Judge Steven M. Gold
          U.S. District Court, E.D. New York                          U.S. District Court, E.D. New York
          225 Cadman Plaza East                                       225 Cadman Plaza East
          Brooklyn, NY 11201                                          Brooklyn, NY 11201



              Re: Seoul Semiconductor Co., Ltd., et al. v. Satco Products, Inc., 1:19-cv-06719-MKB-SLT
                  Seoul Semiconductor Co., Ltd., et al. v. Satco Products, Inc., 2:19-cv-04951-GRB-SMG

         Dear Judges:

                 Plaintiffs Seoul Semiconductor Co., Ltd, and Seoul Viosys Co., Ltd. (collectively, “Seoul”)
         and Defendant Satco Products, Inc. (“Satco”) hereby jointly request that Case No. 1:19-cv-06719-
         MKB-SLT (“the Second Action”) be reassigned to the same sets of judges who are assigned to
         Case No. 2:19-cv-04951-GRB-SMG (“the First Action”). The First Action and the Second Action
         are patent infringement actions involving the identical parties and identical sets of counsel
         (collectively, the First and Second Actions are referred to herein as the “Cases”).

                 All twenty of the asserted patents across the two cases (collectively, the “Asserted Patents”)
         pertain to LED technologies, and there is substantial overlap across the cases in the specific types
         of technology involved. As a result, the Asserted Patents are asserted against overlapping
         products: the products identified as infringing in the complaint in the Second Action are also
         accused of infringement in the First Action. Taken together, the technical subject matter and the
         overlapping accused products will require the Court to consider substantially overlapping technical
         background information in both cases in order to understand and resolve the issues that are likely
         to be disputed at claim construction, in discovery, on summary judgment, and at trial.
         Additionally, the substantial overlap in technology and accused products means that the two cases
         are likely to involve legal issues that overlap, and that may in some instances be identical. For at


Greenberg Traurig, LLP | Attorneys at Law
Four Embarcadero Center | Suite 3000 | San Francisco, CA 94111 | T +1 415.655.1300 | F +1 415.707.2010
                                                                                                           www.gtlaw.com
      Case 2:19-cv-04951-GRB-SMG Document 46 Filed 03/19/20 Page 2 of 8 PageID #: 323

         March 19, 2020
         Page 2

         least these principal reasons, which are discussed in more detail below, the parties believe that
         consolidation will promote judicial economy. The parties also jointly believe that scheduling of
         case events will be more efficient if the two cases are assigned to the same judge(s).

         I.       ASSIGNMENT OF BOTH ACTIONS TO THE SAME JUDGE(S) WILL
                  PROMOTE JUDICIAL ECONOMY

                On April 19, 2019, Seoul filed the First Action in the Southern District of Florida, which
         was subsequently transferred to the Eastern District of New York on August 29, 2019 (see Dkt. 4)
         and assigned to Judge Brown and Magistrate Judge Gold. The Second Action was filed on
         November 27, 2019.

                  A.       Overview Of The Twenty Asserted Patents

                In the First Action, there are eleven asserted patents, which can be roughly grouped as
         follows:

                      Five patents generally relate to “chip”-level LED technologies, meaning that they
                       involve technology used within LED chips.1 For example, the ’225 patent relates to
                       an active layer of an LED chip that contains a “multi-quantum well structure” with
                       particular characteristics,2 and the ’210 patent relates to a specific arrangement of layers
                       in an LED chip.3 The ’435 patent concerns specific layers used to connect different
                       light-emitting cells on a single LED chip.4

                      Two patents relate generally to “package”-level technologies, meaning that they
                       involve technology used in packaging LED chips.5 For example, the ’967 patent




         1
           U.S. Patent Nos. 7,667,225, 8,860,331, 9,343,631, 9,627,435, and 9,716,210.
         2
           U.S. Patent No. 7,667,225 at claim 1: “A light emitting device, comprising: … a multi-quantum
         well structure … at least one layer within the multi-quantum well structure comprising at least
         one carrier trap portion formed therein, the at least one carrier trap portion having a band-gap
         energy decreasing from a periphery of the carrier trap portion to a center of the carrier trap
         portion.”
         3
           U.S. Patent No. 9,716,210 at claim 1: “A light emitting diode, comprising … an active region
         … comprising a multi-quantum well structure … a superlattice layer … and a spacer layer.”
         4
           U.S. Patent No. 9,627,435 at claim 1: “1. A light emitting device, comprising… a second
         conductive material that … electrically connects the first light emitting cell and the second light
         emitting cell…”
         5
           U.S. Patent Nos. 9,978,919 and 10,134,967.

Greenberg Traurig, LLP | Attorneys at Law
Four Embarcadero Center | Suite 3000 | San Francisco, CA 94111 | T +1 415.655.1300 | F +1 415.707.2010
                                                                                                              www.gtlaw.com
      Case 2:19-cv-04951-GRB-SMG Document 46 Filed 03/19/20 Page 3 of 8 PageID #: 324

         March 19, 2020
         Page 3

                       concerns a specific arrangement of the lead frames used in the package that encloses
                       and protects an LED chip.6

                      Four patents relate to other aspects of LED technology that can be loosely described as
                       “circuit”-level technology.7 For example, the ’722 patent describes an LED driver
                       circuit that includes “phase switches,”8 and the ’828 patent describes an LED driver
                       circuit that includes a “dimming level detector.”9

                 In the Second Action, there are nine asserted patents, all of which generally relate to “chip”-
         level LED technologies, meaning that they involve technology used within LED chips. For
         example, the ’533 patent relates to a specific arrangement of “GaN-based light emitting elements”
         on an LED chip.10 The ’575 patent, the ’020 patent and the ’476 patent all relate at least in part
         to how light-emitting cells on an LED chip are interconnected.11 The ’868 patent concerns three
         specific layers in an LED chip to contain particular levels of magnesium.12 And the ’626 patent




         6
           U.S. Patent No. 10,134,967 at claim 1: “A light-emitting device, comprising: a first lead frame
         and a second lead frame … a light-emitting diode chip disposed on the top surface of the first or
         second lead frame, wherein: each of the first lead frame and the second lead frame comprises a
         first undercut sidewall, a second undercut sidewall, and a third undercut sidewall that at least
         partially define a fixing space, the fixing space being formed by the undercut sidewalls of the
         first lead frame and the second lead frame…”
         7
           U.S. Patent Nos. 7,081,722, 8,513,899, 8,716,946 and 9,807,828.
         8
           U.S. Patent Nos. 7,081,722 at claim 15: “A driver circuit for driving light emitting diodes
         (LEDs) in multiphase, comprising… a plurality of phase switches…”
         9
           U.S. Patent Nos. 7,081,722 at claim 1: “An LED lighting apparatus, comprising… an LED
         driving module … ; and a dimming level detector…”
         10
            U.S. Patent Nos. 8,680,533 at claim 1: “A light emitting device, comprising: an insulating
         substrate; and two GaN-based light emitting elements spaced apart from each other and disposed
         on the insulating substrate…”
         11
            U.S. Patent Nos. 8,901,575 at claim 12: “An AC light emitting diode comprising… a wiring
         means electrically connecting … the plurality of light emitting cells”; U.S. Patent Nos. 8,299,476
         at claim 1: “A nitride-based light emitting diode (LED) … comprising: a plurality of light
         emitting cells … the plurality of light emitting cells being connected in series through metal
         wires…”; U.S. Patent Nos. 7,768,020 at claim 1: “An alternating current (AC) light emitting
         diode, comprising… wires connecting the light emitting cells to one another…”
         12
            “1. A semiconductor light emitting element, comprising… a first layer … having a first Mg
         concentration; a second layer … having a second Mg concentration higher than the first Mg
         concentration; and a third layer … having a third Mg concentration higher than the first Mg
         concentration and lower than the second Mg concentration”

Greenberg Traurig, LLP | Attorneys at Law
Four Embarcadero Center | Suite 3000 | San Francisco, CA 94111 | T +1 415.655.1300 | F +1 415.707.2010
                                                                                                           www.gtlaw.com
      Case 2:19-cv-04951-GRB-SMG Document 46 Filed 03/19/20 Page 4 of 8 PageID #: 325

         March 19, 2020
         Page 4

         relates to a method of manufacturing an LED chip using a particularly configured “etching mask
         pattern.”13

                  B.       The Actions Involve Substantially Overlapping Technology That Will Require
                           The Court To Consider Substantially Overlapping Technical Information

                 The subject matter of the nine patents in the Second Action overlaps substantially with the
         subject matter of the five chip-level patents asserted in the First Action. For example, the First
         Action’s ’435 patent relates to layers used to connect different light-emitting cells on a single LED
         chip, and the Second Action’s ’575, ’476, and ’020 patents all also relate at least in part to how
         light-emitting cells on a single LED chip are interconnected. As another example, the First
         Action’s ’210 patent relates to an arrangement of particular kinds of layers in an LED chip, and
         the Second Action’s ’868 patent requires three layers in an LED chip to contain particular levels
         of magnesium.

                  For each of the above sets of technically related patents, the accused products and the
         evidence offered regarding infringement is likely to be similar. For example, the picture below
         left is offered in the Second Action as evidence of alleged infringement of the ’575, ’476, and ’020
         patents,14 while the picture below right is offered in the First Action as evidence of alleged
         infringement of the ’435 patent.15




                Both images are scanning electron microscope (“SEM”) images of LED chips within the
         accused Satco products.




         13
            U.S. Patent Nos. 7,951,626 at claim 9: “A method of manufacturing a light emitting device,
         comprising: … forming an etching mask pattern …”
         14
            Second Action Complaint at pp. 15, 16, 18.
         15
            First Action, Seoul’s Infringement Contentions, Exhibit G at p. 2.

Greenberg Traurig, LLP | Attorneys at Law
Four Embarcadero Center | Suite 3000 | San Francisco, CA 94111 | T +1 415.655.1300 | F +1 415.707.2010
                                                                                                          www.gtlaw.com
      Case 2:19-cv-04951-GRB-SMG Document 46 Filed 03/19/20 Page 5 of 8 PageID #: 326

         March 19, 2020
         Page 5

                 As another example, the top set of images below is offered in the Second Action as
         evidence of alleged infringement of the ’868 patent,16 while the bottom set of images is offered in
         the First Action as evidence of alleged infringement of the ’210 patent.17




               All of these images are transmission electron microscope (“TEM”) images of portions of
         the LED chips contained in accused Satco products.

                 In addition to overlapping technology, the two actions are likely to involve substantially
         overlapping products. In the Second Action, the accused products have not yet been fully
         identified beyond the two exemplary products that are accused of infringement in Seoul’s
         complaint. However, both of the products thus far accused of infringement in the Second Action
         (the S9152 and the S9542) are also accused of infringement in the First Action (where the accused
         products have been identified in Seoul’s Infringement Contentions). And, it is likely that
         additional products accused of infringement in the Second Action will likewise overlap.

                The substantial technical overlap described above means that evaluating many disputed
         issues will require the court to consider substantially overlapping if not identical background
         information. This will apply to a wide range of issues that may be disputed. Claim construction,
         for example, will involve very similar background information for the sets of technically-related

         16
              Second Action Complaint at pp. 24-25.
         17
              First Action, Seoul’s Infringement Contentions, Exhibit H at pp. 2, 5.

Greenberg Traurig, LLP | Attorneys at Law
Four Embarcadero Center | Suite 3000 | San Francisco, CA 94111 | T +1 415.655.1300 | F +1 415.707.2010
                                                                                                         www.gtlaw.com
      Case 2:19-cv-04951-GRB-SMG Document 46 Filed 03/19/20 Page 6 of 8 PageID #: 327

         March 19, 2020
         Page 6

         patents described above. The same may also apply to summary judgment motions, as well as to
         evidentiary disputes, which may involve the sorts of images shown above and how to interpret
         them. The need to consider technical background information may also apply to other more
         mundane disputes as well. For example, if the parties have discovery disputes about what sort of
         images or samples must be produced, this will likely require technical explanation about what the
         image is and why it is relevant to the issues in the case.18

                  C.       The Actions Will Likely Involve Substantially Overlapping Legal Issues

                  In addition to the above, the technical and product overlap between the First Action and
         the Second Action means that it is likely the cases will involve similar legal issues. In addition to
         the Court being likely to consider similar or identical background information while evaluating
         claim construction issues, the claim construction issues themselves may be very similar in
         technically-related patents. For example, in the First Action, for the ’435 patent, the parties are
         currently discussing (and the Court is likely to address) construction of “light emitting cell.” That
         same phrase also appears in the Second Action’s ’489, ’098, ’575, ’476, and ’020 patents. As
         another example, in the First Action, for the ’210 patent, the parties are currently discussing (and
         the Court is likely to address) construction of the claim phrase “a spacer layer including a plurality
         of layers … having a bandgap19 …” Similarly, in the Second Action, the constructions of certain
         claimed features of the “layers” in LED chips, such as in the ’868 patent where there is a “first
         layer… having a first Mg concentration” as well as “second” and “third” layers that also have Mg
         concentrations, are likely to be addressed.20 As third example, the terms “wire” or “wiring” appear
         in the independent claims of the Second Action’s ’575 patent, the ’020 patent and the ’476 patent,21




         18
            The technical and product overlap also means that the documents and witnesses in the two
         cases are likely to be quite similar. For example, Satco expects that an identical set of Satco fact
         witnesses will be needed in both cases. For Seoul, there are at least 5 named inventors that
         overlap between the Cases and are listed on both parties’ Initial Disclosures. That said, the
         overlap in witnesses and documents may not have as much impact on judicial economy as the
         overlapping technical subject matter discussed above, and overlapping legal issues discussed
         below.
         19
            “Bandgap” is a technical term that refers to a property of material.
         20
            “Mg concentration” is also a technical term that refers to a property of a material.
         21
            U.S. Patent Nos. 8,901,575 at claim 12: “An AC light emitting diode comprising… a wiring
         means electrically connecting … the plurality of light emitting cells”; U.S. Patent Nos. 8,299,476
         at claim 1: “A nitride-based light emitting diode (LED) … comprising: a plurality of light
         emitting cells … the plurality of light emitting cells being connected in series through metal
         wires…”; U.S. Patent Nos. 7,768,020 at claim 1: “An alternating current (AC) light emitting
         diode, comprising… wires connecting the light emitting cells to one another…”

Greenberg Traurig, LLP | Attorneys at Law
Four Embarcadero Center | Suite 3000 | San Francisco, CA 94111 | T +1 415.655.1300 | F +1 415.707.2010
                                                                                                           www.gtlaw.com
      Case 2:19-cv-04951-GRB-SMG Document 46 Filed 03/19/20 Page 7 of 8 PageID #: 328

         March 19, 2020
         Page 7

         and the term “wire” also appears in claim 5 of the First Action’s ’435 patent.22 There are other
         examples as well.

                 Beyond claim construction, it is possible that there will be identical legal issues related to
         damages in both cases. For example, Satco is not itself a manufacturer: it imports products that
         others manufacture abroad, primarily in China. The LED chips used in those products are
         generally provided by other suppliers one or more steps further down the supply chain. Disputes
         about which Satco sales and/or offers for sale count as having occurred in the United States are
         likely to be similar if not identical in both cases.

                 Finally, the parties jointly expect that there will be other similar or identical legal issues
         that will arise in both cases, but that have not been foreseen at this relatively early stage.

                  D.       Reassignment Will Facilitate Consistent Scheduling

                 A final consideration that favors reassignment of both cases to the same judge(s) is that it
         will facilitate efficient scheduling and avoid the potential that would otherwise exist for conflicting
         dates in both cases. This seems particularly likely to be important given the large number of
         patents involved in the case, and the relative complexity of the technology involved. For example,
         the Court could potentially find it useful at some point to set up a sequence of hearings on some
         issues. This could allow presentation of a technical tutorial that is connected to a set of disputed
         issues. It might also be useful if it is not feasible to consider issues stemming from 9 or 11 patents
         in single hearing. Should the Court desire to sequence or coordinate hearings, they will likely be
         simpler to schedule if both cases are assigned to the same judge(s).

         II.      CONCLUSION

                For the foregoing reasons, the parties believe that reassignment will promote judicial
         economy, and the parties therefore respectfully request that the Court grant their joint request to
         reassign.

          Date: March 19, 2020                                        Respectfully submitted,

          /s/ Michael Eisenberg                                       /s/ Nicholas A. Brown

          Michael Eisenberg, Esq.                                     Scott J. Bornstein
          HOLLAND & KNIGHT LLP                                        Joshua L. Raskin
          31 West 52nd Street                                         Julie P. Bookbinder
          New York, New York 10019                                    Elana B. Araj

         22
           U.S. Patent No. 9,627,435 at claim 5: “… wherein the second conductive material
         comprises… a wire connecting the first semiconductor layer …”

Greenberg Traurig, LLP | Attorneys at Law
Four Embarcadero Center | Suite 3000 | San Francisco, CA 94111 | T +1 415.655.1300 | F +1 415.707.2010
                                                                                                           www.gtlaw.com
      Case 2:19-cv-04951-GRB-SMG Document 46 Filed 03/19/20 Page 8 of 8 PageID #: 329

         March 19, 2020
         Page 8

          Tel: 212-513-3529                                           GREENBERG TRAURIG, LLP
          Fax: 212-385-9010                                           200 Park Ave
          Michael.Eisenberg@hklaw.com                                 New York, NY 10166
                                                                      Telephone: (212) 801-9200
                                                                      bornsteins@gtlaw.com
                                                                      raskinj@gtlaw.com
                                                                      bookbinderj@gtlaw.com
                                                                      araje@gtlaw.com

          Etai Lahav                                                  Nicholas A. Brown (admitted pro hac vice)
          RADULESCU LLP                                               GREENBERG TRAURIG, LLP
          350 Fifth Avenue, Suite 6910                                4 Embarcadero Ctr, Ste. 3000
          New York, NY 10119                                          San Francisco CA 94111-5983
          Tel: 646-502-5950                                           Telephone: 415-655-1271
          Fax: 646-502-5959                                           brownn@gtlaw.com
          etai@radip.com
                                                                      Of counsel:
          COUNSEL FOR PLAINTIFFS                                      Robert P. Lynn, Jr.
                                                                      Stephen W. Livingston
                                                                      LYNN GARTNER DUNNE, LLP
                                                                      330 Old Country Road, Suite 103
                                                                      Mineola, New York 11501
                                                                      Telephone: (516) 742-6200
                                                                      rplynn@lgdlaw.com
                                                                      swlivingston@lgdlaw.com

                                                                      COUNSEL FOR DEFENDANT




Greenberg Traurig, LLP | Attorneys at Law
Four Embarcadero Center | Suite 3000 | San Francisco, CA 94111 | T +1 415.655.1300 | F +1 415.707.2010
                                                                                                                  www.gtlaw.com
